             Case 2:19-cv-05509-SPL Document 1 Filed 10/25/19 Page 1 of 13




 1   David J. McGlothlin, Esq. (SBN 026059)
     david@kazlg.com
 2   Ryan L. McBride, Esq. (SBN 032001)
 3   ryan@kazlg.com
     Kazerouni Law Group, APC
 4
     2633 E. Indian School Road, Ste 460
 5   Phoenix, AZ 85016
 6   Phone: 800-400-6808
     Fax: 800-520-5523
 7
 8   Attorneys for Plaintiff
 9
                       UNITED STATES DISTRICT COURT
10                 DISTRICT OF ARIZONA, PHOENIX DIVISION
11
     RICHARD WINTERS, JR.,                    ) Case No.
12   individually and on behalf of all others )
13   similarly situated,                      ) CLASS ACTION
                                              )
14
     Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
15                                            ) OF:
16          vs.                               )
                                              )    1.    NEGLIGENT VIOLATIONS
17                                                       OF THE TELEPHONE
     CHW GROUP, INC. D.B.A. CHOICE )                     CONSUMER PROTECTION
18   HOME WARRANTY; HOME                      )          ACT [47 U.S.C. §227(b)]
     WARRANTY ADMINISTRATOR OF )                   2.    WILLFUL VIOLATIONS
19                                                       OF THE TELEPHONE
     ARIZONA,                                 )          CONSUMER PROTECTION
20                                            )          ACT [47 U.S.C. §227(b)]
     Defendants.                              )    3.    NEGLIGENT VIOLATIONS
21                                                       OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
22                                            )          ACT [47 U.S.C. §227(c)]
23                                            )    4.    WILLFUL VIOLATIONS
                                                         OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
24
                                              )          ACT [47 U.S.C. §227(c)]
25                                            )
26
                                              ) DEMAND FOR JURY TRIAL

27         Plaintiff RICHARD WINTERS, JR. (“Plaintiff”), individually and on
28   behalf of all others similarly situated, alleges the following upon information and


                                CLASS ACTION COMPLAINT
                                              1
                Case 2:19-cv-05509-SPL Document 1 Filed 10/25/19 Page 2 of 13




 1   belief based upon personal knowledge:
 2                                 NATURE OF THE CASE
 3         1.        Plaintiff brings this action individually and on behalf of all others
 4   similarly situated seeking damages and any other available legal or equitable
 5   remedies resulting from the illegal actions of CHW GROUP, INC. D.B.A.
 6   CHOICE HOME WARRANTY and HOME WARRANTY ADMINISTRATOR
 7   OF ARIZONA (“Defendants”), in negligently, knowingly, and/or willfully
 8   contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
 9   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
10   regulations, specifically the National Do-Not-Call provisions, thereby invading
11   Plaintiff’s privacy.
12                                JURISDICTION & VENUE
13         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
14   a resident of Arizona, seeks relief on behalf of a Class, which will result in at
15   least one class member belonging to a different state than that of Defendants, who
16   are New Jersey residents. Plaintiff also seeks up to $1,500.00 in damages for each
17   call in violation of the TCPA, which, when aggregated among a proposed class in
18   the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
19   Therefore, both diversity jurisdiction and the damages threshold under the Class
20   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
21   jurisdiction.
22         3.        Venue is proper in the United States District Court for the District of
23   Arizona pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do business
24   within the State of Arizona and Plaintiff resides within the County of Maricopa.
25                                          PARTIES
26         4.        Plaintiff, RICHARD WINTERS, JR. (“Plaintiff”), is a natural person
27   residing in Mesa, Arizona and is a “person” as defined by 47 U.S.C. § 153 (39).
28         5.        Defendant, CHW GROUP, INC. D.B.A. CHOICE HOME


                                   CLASS ACTION COMPLAINT
                                                 2
                Case 2:19-cv-05509-SPL Document 1 Filed 10/25/19 Page 3 of 13




 1   WARRANTY (“Defendant CHWG” OR “CHWG”) is a home service contracts
 2   advertiser and seller, and is a “person” as defined by 47 U.S.C. § 153 (39).
 3         6.       Defendant,    HOME       WARRANTY           ADMINISTRATOR             OF
 4   ARIZONA (“Defendant HWAA” OR “HWAA”) is a home service contracts
 5   advertiser and seller, and is a “person” as defined by 47 U.S.C. § 153 (39).
 6         7.       The above named Defendants, and their subsidiaries and agents, are
 7   collectively referred to as “Defendants.”
 8         8.       Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendant was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendants.
12   Plaintiff is informed and believes that each of the acts and/or omissions
13   complained of herein was made known to, and ratified by, each of the other
14   Defendants.
15                               FACTUAL ALLEGATIONS
16         9.       Beginning in or around July of 2019, Defendant contacted Plaintiff
17   on Plaintiff’s cellular telephone number ending in -6678, in an attempt to solicit
18   Plaintiff to purchase Defendants’ services.
19         10.      Defendants used an “automatic telephone dialing system” as defined
20   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
21         11.      Defendants contacted or attempted to contact Plaintiff from multiple
22   telephone numbers, including but not limited to (234) 208-4547, confirmed to be
23   Defendants’ number.
24         12.      Defendants’ calls constituted calls that were not for emergency
25   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
26         13.      Defendants’ calls were placed to telephone number assigned to a
27   cellular telephone service for which Plaintiff incurs a charge for incoming calls
28   pursuant to 47 U.S.C. § 227(b)(1).


                                  CLASS ACTION COMPLAINT
                                                 3
             Case 2:19-cv-05509-SPL Document 1 Filed 10/25/19 Page 4 of 13




 1         14.    During all relevant times, Defendants did not possess Plaintiff’s
 2   “prior express consent” to receive calls using an automatic telephone dialing
 3   system on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 4         15.    Further, Plaintiff’s cellular telephone number ending in -6678 has
 5   been on the National Do-Not-Call Registry since at least October 5, 2018.
 6         16.    Defendants placed multiple calls soliciting its business to Plaintiff on
 7   his cellular telephone ending in -6678 between on or around July of 2019.
 8         17.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 9   64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
10         18.    Plaintiff received multiple solicitation calls from Defendants within
11   a 12-month period.
12         19.    Defendants continued to call Plaintiff in an attempt to solicit its
13   services and in violation of the National Do-Not-Call provisions of the TCPA.
14         20.    Upon information and belief, and based on Plaintiff’s experiences of
15   being called by Defendants after being on the National Do-Not-Call list for
16   several years prior to Defendants’ initial call, and at all relevant times,
17   Defendants failed to establish and implement reasonable practices and procedures
18   to effectively prevent telephone solicitations in violation of the regulations
19   prescribed under 47 U.S.C. § 227(c)(5).
20                               CLASS ALLEGATIONS
21         21.    Plaintiff brings this action individually and on behalf of all others
22   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
23   Classes”).
24         22.    The class concerning the ATDS claim for no prior express consent
25   (hereafter “The ATDS Class”) is defined as follows:
26
                  All persons within the United States who received any
27                solicitation/telemarketing  telephone    calls   from
28                Defendants to said person’s cellular telephone made


                                CLASS ACTION COMPLAINT
                                               4
             Case 2:19-cv-05509-SPL Document 1 Filed 10/25/19 Page 5 of 13




 1                through the use of any automatic telephone dialing
                  system or an artificial or prerecorded voice and such
 2                person had not previously consented to receiving such
 3                calls within the four years prior to the filing of this
                  Complaint
 4
 5         23.    The class concerning the National Do-Not-Call violation (hereafter
 6   “The DNC Class”) is defined as follows:
 7
 8
                  All persons within the United States registered on the
                  National Do-Not-Call Registry for at least 30 days, who
 9                had not granted Defendants prior express consent nor
10                had a prior established business relationship, who
                  received more than one call made by or on behalf of
11
                  Defendants that promoted Defendants’ products or
12                services, within any twelve-month period, within four
                  years prior to the filing of the complaint.
13
14
           24.    Plaintiff represents, and is a member of, The ATDS Class, consisting
15
     of all persons within the United States who received any collection telephone
16
     calls from Defendants to said person’s cellular telephone made through the use of
17
     any automatic telephone dialing system or an artificial or prerecorded voice and
18
     such person had not previously not provided their cellular telephone number to
19
     Defendants within the four years prior to the filing of this Complaint.
20
           25.    Plaintiff represents, and is a member of, The DNC Class, consisting
21
     of all persons within the United States registered on the National Do-Not-Call
22
     Registry for at least 30 days, who had not granted Defendants prior express
23
     consent nor had a prior established business relationship, who received more than
24
     one call made by or on behalf of Defendants that promoted Defendants’ products
25
     or services, within any twelve-month period, within four years prior to the filing
26
     of the complaint.
27
           26.    Defendants, including their employees and agents, are excluded from
28
     The Classes. Plaintiff does not know the number of members in The Classes, but


                                CLASS ACTION COMPLAINT
                                              5
             Case 2:19-cv-05509-SPL Document 1 Filed 10/25/19 Page 6 of 13




 1   believes the Classes members number in the thousands, if not more. Thus, this
 2   matter should be certified as a Class Action to assist in the expeditious litigation
 3   of the matter.
 4         27.     The Classes are so numerous that the individual joinder of all of its
 5   members is impractical. While the exact number and identities of The Classes
 6   members are unknown to Plaintiff at this time and can only be ascertained
 7   through appropriate discovery, Plaintiff is informed and believes and thereon
 8   alleges that The Classes includes thousands of members. Plaintiff alleges that
 9   The Classes members may be ascertained by the records maintained by
10   Defendants.
11         28.     Plaintiff and members of The ATDS Class were harmed by the acts
12   of Defendants in at least the following ways: Defendants illegally contacted
13   Plaintiff and ATDS Class members via their cellular telephones thereby causing
14   Plaintiff and ATDS Class members to incur certain charges or reduced telephone
15   time for which Plaintiff and ATDS Class members had previously paid by having
16   to retrieve or administer messages left by Defendants during those illegal calls,
17   and invading the privacy of said Plaintiff and ATDS Class members.
18         29.     Common questions of fact and law exist as to all members of The
19   ATDS Class which predominate over any questions affecting only individual
20   members of The ATDS Class. These common legal and factual questions, which
21   do not vary between ATDS Class members, and which may be determined
22   without reference to the individual circumstances of any ATDS Class members,
23   include, but are not limited to, the following:
24                 a.    Whether, within the four years prior to the filing of this
25                       Complaint, Defendants made any telemarketing/solicitation
26                       call (other than a call made for emergency purposes or made
27                       with the prior express consent of the called party) to a ATDS
28                       Class member using any automatic telephone dialing system


                                 CLASS ACTION COMPLAINT
                                               6
             Case 2:19-cv-05509-SPL Document 1 Filed 10/25/19 Page 7 of 13




 1                       or any artificial or prerecorded voice to any telephone number
 2                       assigned to a cellular telephone service;
 3                b.     Whether Plaintiff and the ATDS Class members were
 4                       damaged thereby, and the extent of damages for such
 5                       violation; and
 6                c.     Whether Defendants should be enjoined from engaging in
 7                       such conduct in the future.
 8         30.    As a person that received numerous telemarketing/solicitation calls
 9   from Defendants using an automatic telephone dialing system or an artificial or
10   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
11   claims that are typical of The ATDS Class.
12         31.    Plaintiff and members of The DNC Class were harmed by the acts of
13   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
14   and DNC Class members via their telephones for solicitation purposes, thereby
15   invading the privacy of said Plaintiff and the DNC Class members whose
16   telephone numbers were on the National Do-Not-Call Registry. Plaintiff and the
17   DNC Class members were damaged thereby.
18         32.    Common questions of fact and law exist as to all members of The
19   DNC Class which predominate over any questions affecting only individual
20   members of The DNC Class. These common legal and factual questions, which
21   do not vary between DNC Class members, and which may be determined without
22   reference to the individual circumstances of any DNC Class members, include,
23   but are not limited to, the following:
24                a.     Whether, within the four years prior to the filing of this
25                       Complaint, Defendants or its agents placed more than one
26                       solicitation call to the members of the DNC Class whose
27                       telephone numbers were on the National Do-Not-Call Registry
28                       and who had not granted prior express consent to Defendants


                                 CLASS ACTION COMPLAINT
                                               7
             Case 2:19-cv-05509-SPL Document 1 Filed 10/25/19 Page 8 of 13




 1                      and did not have an established business relationship with
 2                      Defendants;
 3                b.    Whether Defendants obtained prior express written consent to
 4                      place solicitation calls to Plaintiff or the DNC Class members’
 5                      telephones;
 6                c.    Whether Plaintiff and the DNC Class member were damaged
 7                      thereby, and the extent of damages for such violation; and
 8                d.    Whether Defendants should be enjoined from engaging in
 9                      such conduct in the future.
10         33.    As a person that received numerous solicitation calls from
11   Defendants within a 12-month period, who had not granted Defendants prior
12   express consent and did not have an established business relationship with
13   Defendants, Plaintiff is asserting claims that are typical of the DNC Class.
14         34.    Plaintiff will fairly and adequately protect the interests of the
15   members of The Classes. Plaintiff has retained attorneys experienced in the
16   prosecution of class actions.
17         35.    A class action is superior to other available methods of fair and
18   efficient adjudication of this controversy, since individual litigation of the claims
19   of all Classes members is impracticable. Even if every Class member could
20   afford individual litigation, the court system could not. It would be unduly
21   burdensome to the courts in which individual litigation of numerous issues would
22   proceed. Individualized litigation would also present the potential for varying,
23   inconsistent, or contradictory judgments and would magnify the delay and
24   expense to all parties and to the court system resulting from multiple trials of the
25   same complex factual issues. By contrast, the conduct of this action as a class
26   action presents fewer management difficulties, conserves the resources of the
27   parties and of the court system, and protects the rights of each Class member.
28         36.    The prosecution of separate actions by individual Class members


                                CLASS ACTION COMPLAINT
                                               8
             Case 2:19-cv-05509-SPL Document 1 Filed 10/25/19 Page 9 of 13




 1   would create a risk of adjudications with respect to them that would, as a practical
 2   matter, be dispositive of the interests of the other Class members not parties to
 3   such adjudications or that would substantially impair or impede the ability of such
 4   non-party Class members to protect their interests.
 5         37.    Defendants have acted or refused to act in respects generally
 6   applicable to The Classes, thereby making appropriate final and injunctive relief
 7   with regard to the members of the Classes as a whole.
 8                             FIRST CAUSE OF ACTION
 9          Negligent Violations of the Telephone Consumer Protection Act
10                                   47 U.S.C. §227(b).
11                             On Behalf of the ATDS Class
12         38.    Plaintiff repeats and incorporates by reference into this cause of
13   action the allegations set forth in the paragraphs above.
14         39.    The foregoing acts and omissions of Defendants constitute numerous
15   and multiple negligent violations of the TCPA, including but not limited to each
16   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
17   particular 47 U.S.C. § 227 (b)(1)(A).
18         40.    As a result of Defendants’ negligent violations of 47 U.S.C. §
19   227(b), Plaintiff and the Class Members are entitled an award of $500.00 in
20   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
21   227(b)(3)(B).
22         41.    Plaintiff and the ATDS Class members are also entitled to and seek
23   injunctive relief prohibiting such conduct in the future.
24   ///
25   ///
26   ///
27   ///
28   ///


                                 CLASS ACTION COMPLAINT
                                               9
             Case 2:19-cv-05509-SPL Document 1 Filed 10/25/19 Page 10 of 13




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(b)
 5                             On Behalf of the ATDS Class
 6         42.    Plaintiff repeats and incorporates by reference into this cause of
 7   action the allegations set forth in the paragraphs above.
 8         43.    The foregoing acts and omissions of Defendants constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         44.    As a result of Defendants’ knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
15   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         45.    Plaintiff and the Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                            THIRD CAUSE OF ACTION
19          Negligent Violations of the Telephone Consumer Protection Act
20                                   47 U.S.C. §227(c)
21                             On Behalf of the DNC Class
22         46.    Plaintiff repeats and incorporates by reference into this cause of
23   action the allegations set forth in the paragraphs above.
24         47.    The foregoing acts and omissions of Defendants constitute numerous
25   and multiple negligent violations of the TCPA, including but not limited to each
26   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in
27   particular 47 U.S.C. § 227 (c)(5).
28         48.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),


                                 CLASS ACTION COMPLAINT
                                              10
             Case 2:19-cv-05509-SPL Document 1 Filed 10/25/19 Page 11 of 13




 1   Plaintiff and the DNC Class Members are entitled an award of $500.00 in
 2   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 3   227(c)(5)(B).
 4         49.    Plaintiff and the DNC Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6                           FOURTH CAUSE OF ACTION
 7    Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                           Act
 9                                 47 U.S.C. §227 et seq.
10                             On Behalf of the DNC Class
11         50.    Plaintiff repeats and incorporates by reference into this cause of
12   action the allegations set forth in the paragraphs above.
13         51.    The foregoing acts and omissions of Defendants constitute numerous
14   and multiple knowing and/or willful violations of the TCPA, including but not
15   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
16   in particular 47 U.S.C. § 227 (c)(5).
17         52.    As a result of Defendants’ knowing and/or willful violations of 47
18   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
19   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
20   U.S.C. § 227(c)(5).
21         53.    Plaintiff and the DNC Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23                                PRAYER FOR RELIEF
24   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
25                             FIRST CAUSE OF ACTION
26          Negligent Violations of the Telephone Consumer Protection Act
27                                   47 U.S.C. §227(b)
28               • As a result of Defendants’ negligent violations of 47 U.S.C.


                                 CLASS ACTION COMPLAINT
                                              11
          Case 2:19-cv-05509-SPL Document 1 Filed 10/25/19 Page 12 of 13




 1             §227(b)(1), Plaintiff and the ATDS Class members are entitled to
 2             and request $500 in statutory damages, for each and every violation,
 3             pursuant to 47 U.S.C. 227(b)(3)(B).
 4           • Any and all other relief that the Court deems just and proper.
 5                       SECOND CAUSE OF ACTION
 6   Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                       Act
 8                               47 U.S.C. §227(b)
 9           • As a result of Defendants’ willful and/or knowing violations of 47
10             U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
11             entitled to and request treble damages, as provided by statute, up to
12             $1,500, for each and every violation, pursuant to 47 U.S.C.
13             §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
14           • Any and all other relief that the Court deems just and proper.
15                        THIRD CAUSE OF ACTION
16       Negligent Violations of the Telephone Consumer Protection Act
17                               47 U.S.C. §227(c)
18           • As a result of Defendants’ negligent violations of 47 U.S.C.
19             §227(c)(5), Plaintiff and the DNC Class members are entitled to and
20             request $500 in statutory damages, for each and every violation,
21             pursuant to 47 U.S.C. 227(c)(5).
22           • Any and all other relief that the Court deems just and proper.
23                       FOURTH CAUSE OF ACTION
24   Knowing and/or Willful Violations of the Telephone Consumer Protection
25                                       Act
26                               47 U.S.C. §227(c)
27           • As a result of Defendants’ willful and/or knowing violations of 47
28             U.S.C. §227(c)(5), Plaintiff and the DNC Class members are


                             CLASS ACTION COMPLAINT
                                          12
             Case 2:19-cv-05509-SPL Document 1 Filed 10/25/19 Page 13 of 13




 1                entitled to and request treble damages, as provided by statute, up to
 2                $1,500, for each and every violation, pursuant to 47 U.S.C.
 3                §227(c)(5).
 4               • Any and all other relief that the Court deems just and proper.
 5                                    JURY DEMAND
 6         54.    Pursuant to the Seventh Amendment to the Constitution of the
 7   United States of America, Plaintiff is entitled to, and demands, a trial by jury.
 8
 9         Respectfully Submitted this 25th Day of October, 2019.
10
11                                    Kazerouni Law Group
12
                                      By: /s/ Ryan L. McBride
13                                    Ryan L. McBride, Esq.
14                                    Counsel for Plaintiff and the Proposed Class

15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               13
